Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
The combination of both dependent claim 13 AND dependent claim 16 together with all of the limitations of the base claim and any intervening claims would be allowable over the prior art of record. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-28-2022 has been entered.
 
Response to the applicant’s remarks and arguments
The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 
Claims 1 and 12 are amended and Stewart is silent but Nasr teaches  “.,..while the fault is present, receiving a torque request for propulsion torque and, based on the torque request, increasing the voltage of the high-voltage circuit while the fault remains present and delivering propulsion torque to propel the vehicle; (see claim 1-11 where the processor can vary power in a circumstance that there is a power unit being offline and to lower the amount of torque of the electric motors when there is a problem such as the power storage unit is off line; see also claim 9 where a message is received that a failure has occurred in a torque output control and a torque output control message can be provided to provide 1. Disabling the power regeneration and 2. Lowering the amount of torque in claims 2-8l) 
subsequent to the torque request, determining that the vehicle is stationary; and 
responsive to the determination that the vehicle is stationary, and while the fault remains present, reducing the voltage of the high-voltage circuit. “  (see col, 51, line 19 to 55 where when the operator activates the switch, the interface modules 1934 cooperate responsive to ensure that no electrical power is being coupled to the AC bus assembly 1942 by the generator 1920 and any other power generating devices, such that the energy storage device 1926 is the only power source coupled to the AC bus assembly 1942 (e.g., when the prime mover or engine 1918 is not moving or is not coupled to the AC bus assembly 1942, the generator 1920 does not provide electrical power to the AC bus assembly 1942)).

    PNG
    media_image1.png
    623
    852
    media_image1.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of STEWART with the teachings of NASR since NASR teaches that a vehicle can includes 1. A high voltage circuit and 2. An indication of a fault. The vehicle also has a processor.  When a fault is detected by the processor, then the torque can be varied lower and the regeneration stopped.  Additionally, in col. 51, if the engine or the prime mover is not moving at all, then the generator 1920 does not provide any power to the AC bus assembly 1942. This is to avoid electrocution of maintenance personnel when the vehicle is determined to be stationary.     See FIG. 25, claims 1-11 of Nasr and Col. 51, lines 19-65 the abstract. 

 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 8 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0074918 A1 to Stewart that is assigned to TESLA™ and was filed in 2010 (hereinafter “Stewart”) and which is prior to the effective filing date of 12-15-16 and in view of NPL, Khazaie, et al., Fault current limitation and contraction of voltage dips thanks to D-FACTS and FACTS cooperation, 2011 7th International Conference on Electrical and Electronics Engineering (ELECO) (December 1, 2011) and in view of U.S. patent No.: 7302320 B2 to Nasr that was filed in 2007. 
    PNG
    media_image2.png
    541
    1335
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    598
    1208
    media_image3.png
    Greyscale

Stewart is silent but Khazaie teaches “….reducing a voltage of the high-voltage circuit based on detecting the fault, and  (see section 4.b where a fault current is limited to force the voltage to reduce its magnitude in response to the short circuit being detected using a STATCOM implementation) 
receiving a torque request (see section 1 where active power on the line is requested and increase power handling) and, based on the torque request, increasing the voltage of the high-voltage circuit, wherein the voltage of the high-voltage circuit is increased while the fault is present. (see FIG. 9-10 where the current is increased over time but with a diminished current and When fault occurs, its reference voltage decreases from 1p.u to 0.8p.u to limit the fault current. The signal for changing the reference value of STATCOM comes from over current relay, so a little time delay for receiving the signal form relay and dynamic response of STATCOM controller should be taken into account. Fig. 10 shows the bus voltage of STATCOM (bus6) during its operation. ST ATCOM is in operation at time 6.5 sec and fault occurs at time 10 sec. STATCOM operation at 6.5 sec leads to transient state at the bus voltage, but after a short span of time, the STATCOM fixes the bus voltage at 1p.u. when fault occurs, the reference value of STATCOM adjusted to 0.8p.u in order to limit the right-hand side fault current. The right-hand side fault current with implementation of STATCOM is shown in Fig. 11. It should be noted that, only DSSCs in the right-hand side of the fault are in operation and they are operating in inductive mode.)


    PNG
    media_image4.png
    624
    698
    media_image4.png
    Greyscale

Stewart disclose “1.    (Currently Amended) A method of controlling a high-voltage circuit of a vehicle, comprising: (see abstract) 
detecting a fault associated with the high-voltage circuit;  (see FIG. 9 where an increase in a battery impedance is detected and an anomalous amount of charge has passed and there is an anomalous increase in battery temperature and there is a short detected in the vehicle battery) 
    PNG
    media_image5.png
    1009
    667
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    613
    648
    media_image6.png
    Greyscale
  (see page 3, table 1 where the voltage is decreased during charging when there is a false trip; see also table 1 item 5 where the battery is will forced discharged; see paragraph 31, 42) 
    PNG
    media_image7.png
    649
    744
    media_image7.png
    Greyscale

receiving a torque request  (see table 1, item 2 where the false trip is detected and then an increased current is provided to the battery during the CV portion of the charging; see paragraph 26-28)  (see table 1, item 2 where the false trip is detected and then an increased current is provided to the battery during the CV portion of the charging; see paragraph 31-33)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Stewart with the teachings of Khazaie since Khazaie teaches in sections 4-5 that a fault can be detected and a fault current is limited or absorbed.  As seen in FIG. 8, the fault current is reduced when a fault is detected.  It consists of utilizing the STATCOM in such way to force the voltage, at the point where its converter connected, to reduce its magnitude. It is observed that, with this implementation, the total reduction of the short circuit current can be improved. This can provide increased safety as the fault current is reduced in a fault limiting mode of operation. See section 4.b. 
Claims 1 and 12 are amended and Stewart is silent but Nasr teaches  “.,..while the fault is present, receiving a torque request for propulsion torque and, based on the torque request, increasing the voltage of the high-voltage circuit while the fault remains present and delivering propulsion torque to propel the vehicle; (see claim 1-11 where the processor can vary power in a circumstance that there is a power unit being offline and to lower the amount of torque of the electric motors when there is a problem such as the power storage unit is off line; see also claim 9 where a message is received that a failure has occurred in a torque output control and a torque output control message can be provided to provide 1. Disabling the power regeneration and 2. Lowering the amount of torque in claims 2-8l) 
subsequent to the torque request, determining that the vehicle is stationary; and 
responsive to the determination that the vehicle is stationary, and while the fault remains present, reducing the voltage of the high-voltage circuit. “  (see col, 51, line 19 to 55 where when the operator activates the switch, the interface modules 1934 cooperate responsive to ensure that no electrical power is being coupled to the AC bus assembly 1942 by the generator 1920 and any other power generating devices, such that the energy storage device 1926 is the only power source coupled to the AC bus assembly 1942 (e.g., when the prime mover or engine 1918 is not moving or is not coupled to the AC bus assembly 1942, the generator 1920 does not provide electrical power to the AC bus assembly 1942)).

    PNG
    media_image1.png
    623
    852
    media_image1.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of STEWART with the teachings of NASR since NASR teaches that a vehicle can includes 1. A high voltage circuit and 2. An indication of a fault. The vehicle also has a processor.  When a fault is detected by the processor, then the torque can be varied lower and the regeneration stopped.  Additionally, in col. 51, if the engine or the prime mover is not moving at all, then the generator 1920 does not provide any power to the AC bus assembly 1942. This is to avoid electrocution of maintenance personnel when the vehicle is determined to be stationary.     See FIG. 25, claims 1-11 of Nasr and Col. 51, lines 19-65 the abstract. 
Claim 2 is cancelled. 
3.    (Cancelled)
Stewart discloses “4.    (Currently Amended) The method of claim 1,  (see paragraph 26 where a decrease in the voltage during charging and an increase in a current indicates a decrease in the resistance of the cell and self-discharge and a shorting condition exists)”. 
5.    (Cancelled)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0074918 A1 to Stewart that is assigned to TESLA™ and was filed in 2010 (hereinafter “Stewart”) and which is prior to the effective filing date of 12-15-16 and in view of Khazaie and in view of  U.S. Patent Application Pub. No.: US20120200152A1 to Schneider et al.  and in view of Nasr.

Stewart is silent but Schneider et al. teaches “6.    (Currently Amended) The method of  claim 1_, wherein the torque request is a request for propulsion torque for the vehicle.  (see claims 14-19 where the fault can be in the high voltage system that provides the torque and paragraph 33-38)”. 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of STEWART with the teachings of Schneider since Schneider teaches that a hybrid vehicle can includes 1. A high voltage circuit and 2. A low voltage circuit. The vehicle also has a processor.  When a fault is detected by the processor, the high voltage circuit that can harm a user can be detected in response to the fault. This can ensure that the user is kept safe. However, the low voltage circuit can be allowed to operate to provide power to some systems such as a processor. So the user can have some functionality while the dangerous circuit is turned off being associated with the propulsion torque and supplies the torque to drive a motor. See claims 14-19 of Schneider and paragraph 10-38 and the abstract. 

Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0074918 A1 to Stewart that is assigned to TESLA™ and was filed in 2010 (hereinafter “Stewart”) and which is prior to the effective filing date of 12-15-16 and in view of Khazaie and in view of U.S. Patent Application Pub. No.: US20120200152A1 to Schneider et al.  and in view of Nasr. 

Stewart is silent but Schneider et al. teaches 7.    (Currently Amended) The method of claim_1_, wherein the torque request originates from  a driver of the vehicle or an autonomous driving module of the vehicle. (see paragraph 25-29 and pedal 5 in FIG 1) 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of STEWART with the teachings of Schneider since Schneider teaches that a hybrid vehicle can includes 1. A high voltage circuit and 2. A low voltage circuit. The vehicle also has a processor.  When a fault is detected by the processor, the high voltage circuit that can harm a user can be detected in response to the fault. This can ensure that the user is kept safe. However, the low voltage circuit can be allowed to operate to provide power to some systems such as a processor. So the user can have some functionality while the dangerous circuit is turned off being associated with the propulsion torque and supplies the torque to drive a motor. See claims 14-19 of Schneider and paragraph 10-38 and the abstract. 

Stewart discloses “8. (Currently Amended) The method of  claim 1_, wherein the fault is an open-circuit fault. (see abstract)”. 
 


Claims 9-10 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0074918 A1 to Stewart that is assigned to TESLA™ and was filed in 2010 (hereinafter “Stewart”) and which is prior to the effective filing date of 12-15-16 and in view of Khazaie and in view of Nasr. 

Stewart discloses “9.    (Currently Amended) The method of claim 1_, further comprising reducing the voltage of the high-voltage circuit subsequent to the torque request in based on detecting that the vehicle is stationary. (see table 1, item 2 where the false trip is detected and then an increased current is provided to the battery during the CV portion of the charging; see paragraph 31-33) (see paragraph 41-42 where during stationary charging of the vehicle the voltage of the charging has decreased which indicates an faulty condition as there is a problem with the cells; see table 1)”.
Stewart discloses “10.    (Currently Amended) The method of  claim 1. further comprising increasing the voltage of the high-voltage circuit  on the torque request and one or more predetermined conditions being satisfied”. (see table 1, item 2 where the false trip is detected and then an increased current is provided to the battery during the CV portion of the charging; see paragraph 31-33) (see page 3, table 1 where the voltage is decreased during charging when there is a false trip; see also table 1 item 5 where the battery is will forced discharged; see paragraph 31, 42);
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0074918 A1 to Stewart that is assigned to TESLA™ and was filed in 2010 (hereinafter “Stewart”) and which is prior to the effective filing date of 12-15-16 and in view of EP Patent Application Pub. No.: 2,641,774 A1 to  Goda and in view of Khazaie and in view of Nasr. 

Stewart is silent but Goda teaches “11.    (Original) The method of claim 10, wherein the one or more predetermined conditions comprise one or both of a brake of the vehicle being released and an attempt at placing a transmission of the vehicle into a motive gear” (see paragraph 37-42).
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of STEWART with the teachings of Gouda since Gouda teaches that a hybrid vehicle can include a temperature rise that can damage the electric motor. This can occur due to the locked state. When locked the inverter, generator and motor can heat and this can cause damage.  See paragraph 10-12.  Thus if a brake is operated a torque can be controlled based on a percentage or factor.  See blocks s110-s200 in figure 3.  This can ensure that the motor and generator are preserved.  See claims 1-8 and paragraph 10-22 of Gouda.

Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0074918 A1 to Stewart that is assigned to TESLA™ and was filed in 2010 (hereinafter “Stewart”) and which is prior to the effective filing date of 12-15-16 and in view of Schneider and in view of Khazaie and in view of Nasr. 

Stewart discloses “…12. (Currently Amended) A high-voltage controller for a vehicle, comprising: (see abstract)


    PNG
    media_image2.png
    541
    1335
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    598
    1208
    media_image3.png
    Greyscale

Stewart is silent but Khazaie teaches “….an input  for receiving a fault signal indicative of a fault associated with a high-voltage circuit;.. an output  for outputting a voltage control signal for controlling a voltage of the high-voltage circuit;  …. a controller for receiving the fault signal and, based on the fault signal, to control the output  to output the voltage control signal for causing a reduction in the voltage of the high-voltage circuit[[;]]“… to control the output  to output the voltage control signal for causing an increase in the voltage of the high-voltage circuit, and 
further wherein the controller is arranged to increase the voltage of the high-voltage circuit while the fault signal …..” (…see section 4.b where a fault current is limited to force the voltage to reduce its magnitude in response to the short circuit being detected using a STATCOM implementation) 
(see section 1 where active power on the line is requested and increase power handling)  (see FIG. 9-10 where the current is increased over time but with a diminished current and When fault occurs, its reference voltage decreases from 1p.u to 0.8p.u to limit the fault current. The signal for changing the reference value of STATCOM comes from over current relay, so a little time delay for receiving the signal form relay and dynamic response of STATCOM controller should be taken into account. Fig. 10 shows the bus voltage of STATCOM (bus6) during its operation. ST ATCOM is in operation at time 6.5 sec and fault occurs at time 10 sec. STATCOM operation at 6.5 sec leads to transient state at the bus voltage, but after a short span of time, the STATCOM fixes the bus voltage at 1p.u. when fault occurs, the reference value of STATCOM adjusted to 0.8p.u in order to limit the right-hand side fault current. The right-hand side fault current with implementation of STATCOM is shown in Fig. 11. It should be noted that, only DSSCs in the right-hand side of the fault are in operation and they are operating in inductive mode.)
Stewart discloses “…an input  for receiving a torque request signal indicative of a torque request; (see table 1, item 2 where the false trip is detected and then an increased current is provided to the battery during the CV portion of the charging; see paragraph 26-28) i (see page 3, table 1 where the voltage is decreased during charging when there is a false trip; see also table 1 item 5 where the battery is will forced discharged; see paragraph 31, 42)
Schneider et al. teaches wherein the controller is arranged to receive the torque request signal and, , (see claims 14-19)”. 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of STEWART with the teachings of Schneider since Schneider teaches that a hybrid vehicle can includes 1. A high voltage circuit and 2. A low voltage circuit. The vehicle also has a processor.  When a fault is detected by the processor, the high voltage circuit that can harm a user can be detected in response to the fault. This can ensure that the user is kept safe. However, the low voltage circuit can be allowed to operate to provide power to some systems such as a processor. So the user can have some functionality while the dangerous circuit is turned off being associated with the propulsion torque and supplies the torque to drive a motor. See claims 14-19 of Schneider and paragraph 10-38 and the abstract. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Stewart with the teachings of Khazaie since Khazaie teaches in sections 4-5 that a fault can be detected and a fault current is limited or absorbed.  As seen in FIG. 8, the fault current is reduced when a fault is detected.  It consists of utilizing the STATCOM in such way to force the voltage, at the point where its converter connected, to reduce its magnitude. It is observed that, with this implementation, the total reduction of the short circuit current can be improved. This can provide increased safety as the fault current is reduced in a fault limiting mode of operation. See section 4.b. 
Claims 1 and 12 are amended and Stewart is silent but Nasr teaches  “.,..while the fault is present, receiving a torque request for propulsion torque and, based on the torque request, increasing the voltage of the high-voltage circuit while the fault remains present and delivering propulsion torque to propel the vehicle; (see claim 1-11 where the processor can vary power in a circumstance that there is a power unit being offline and to lower the amount of torque of the electric motors when there is a problem such as the power storage unit is off line; see also claim 9 where a message is received that a failure has occurred in a torque output control and a torque output control message can be provided to provide 1. Disabling the power regeneration and 2. Lowering the amount of torque in claims 2-8l) 
subsequent to the torque request, determining that the vehicle is stationary; and 
responsive to the determination that the vehicle is stationary, and while the fault remains present, reducing the voltage of the high-voltage circuit. “  (see col, 51, line 19 to 55 where when the operator activates the switch, the interface modules 1934 cooperate responsive to ensure that no electrical power is being coupled to the AC bus assembly 1942 by the generator 1920 and any other power generating devices, such that the energy storage device 1926 is the only power source coupled to the AC bus assembly 1942 (e.g., when the prime mover or engine 1918 is not moving or is not coupled to the AC bus assembly 1942, the generator 1920 does not provide electrical power to the AC bus assembly 1942)).

    PNG
    media_image1.png
    623
    852
    media_image1.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of STEWART with the teachings of NASR since NASR teaches that a vehicle can includes 1. A high voltage circuit and 2. An indication of a fault. The vehicle also has a processor.  When a fault is detected by the processor, then the torque can be varied lower and the regeneration stopped.  Additionally, in col. 51, if the engine or the prime mover is not moving at all, then the generator 1920 does not provide any power to the AC bus assembly 1942. This is to avoid electrocution of maintenance personnel when the vehicle is determined to be stationary.     See FIG. 25, claims 1-11 of Nasr and Col. 51, lines 19-65 the abstract. 


Claims 13, 15-16 and 18-19 rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0074918 A1 to Stewart that is assigned to TESLA™ and was filed in 2010 (hereinafter “Stewart”) and which is prior to the effective filing date of 12-15-16 and in view of Schneider and in view of Khazaie and in view of Nasr. 

Stewart discloses “13.    (Currently Amended)    The    high-voltage    controller    of    claim    12,    wherein    the    controller
is arranged to output the voltage control signal to restore the high-voltage circuit to an operating voltage  based on the torque request signal. (see table 1, item 2 where the false trip is detected and then an increased current is provided to the battery during the CV portion of the charging; see paragraph 26-28) (see page 3, table 1 where the voltage is decreased during charging when there is a false trip; see also table 1 item 5 where the battery is will forced discharged; see paragraph 31, 42)
14.    (Cancelled)
Stewart discloses “15.    (Currently Amended)    The    high-voltage    controller    of    claim    12,    wherein    the
controlle (see paragraph 26 where a decrease in the voltage during charging and an increase in a current indicates a decrease in the resistance of the cell and self-discharge and a shorting condition exists)”.
Stewart discloses “16.    (Currently Amended) The high-voltage controller of claims 12, wherein the voltage of the high-voltage circuit is reduced to a safety voltage. (see paragraph 26 where a decrease in the voltage during charging and an increase in a current indicates a decrease in the resistance of the cell and self-discharge and a shorting condition exists)”.
17.    (Cancelled)
Stewart discloses “18.    (Currently Amended) The high-voltage controller of (see paragraph 41-42 where during stationary charging of the vehicle the voltage of the charging has decreased which indicates an faulty condition as there is a problem with the cells; see table 1)”. 
Stewart is silent but Schneider teaches “subsequent to the torque requestbased on the torque request. (see paragraph 25-29 and pedal 5 in FIG 1 and claims 14-19);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of STEWART with the teachings of Schneider since Schneider teaches that a hybrid vehicle can includes 1. A high voltage circuit and 2. A low voltage circuit. The vehicle also has a processor.  When a fault is detected by the processor, the high voltage circuit that can harm a user can be detected in response to the fault. This can ensure that the user is kept safe. However, the low voltage circuit can be allowed to operate to provide power to some systems such as a processor. So the user can have some functionality while the dangerous circuit is turned off being associated with the propulsion torque and supplies the torque to drive a motor. See claims 14-19 of Schneider and paragraph 10-38 and the abstract. 

Stewart discloses “19.    (Currently Amended) The high-voltage controller of  claims 12  (see table 1, item 2 where the false trip is detected and then an increased current is provided to the battery during the CV portion of the charging; see paragraph 31-33) in based on the torque request and receiving a signal indicative of one or more predetermined conditions being satisfied. (see table 1, item 2 where the false trip is detected and then an increased current is provided to the battery during the CV portion of the charging; see paragraph 31-33)
Claim 20 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0074918 A1 to Stewart that is assigned to TESLA™ and was filed in 2010 (hereinafter “Stewart”) and which is prior to the effective filing date of 12-15-16 and in view of Schneider and in view of EP Patent Application Pub. No.: 2,641,774 A1 to  Goda and in view of Khazaie and in view of Nasr. 

Stewart is silent but Goda teaches “20.    (Currently Amended) The high-voltage controller of claims 19, wherein the one or more predetermined conditions comprise one or both of a brake of the vehicle being released and an attempt (see paragraph 37-42).
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of STEWART with the teachings of Gouda since Gouda teaches that a hybrid vehicle can include a temperature rise that can damage the electric motor. This can occur due to the locked state. When locked the inverter, generator and motor can heat and this can cause damage.  See paragraph 10-12.  Thus if a brake is operated a torque can be controlled based on a percentage or factor.  See blocks s110-s200 in figure 3.  This can ensure that the motor and generator are preserved.  See claims 1-8 and paragraph 10-22 of Gouda.

Claims 21-24 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0074918 A1 to Stewart that is assigned to TESLA™ and was filed in 2010 (hereinafter “Stewart”) and which is prior to the effective filing date of 12-15-16 and in view of Schneider and in view of Khazaie and in view of Nasr. 
Stewart discloses “21.    (Currently Amended) A high-voltage system for a vehicle, comprising:
a high voltage circuit electrically connected to a high-voltage source; a high-voltage controller of  claims 12 ; and  (see paragraph 21-25 and FIG. 2 and a constant power charger, or constant current or constant voltage phases and BMS processor)
a high voltage discharge controller arranged to receive the voltage control signal and to control the voltage of the high voltage circuit ased on the voltage control signal”.  (see table 1, page 3, item 5 where when a fault is determined a self discharge is provided by a processor in paragraph 43-48)
Stewart discloses “22.    (Currently Amended) A vehicle comprising the high-voltage controller of  (see table 1, page 3, item 5 where when a fault is determined a self discharge is provided by a processor in paragraph 43-48)
Stewart discloses 23.    (Currently Amended) Computer software which, when executed by a computer, is arranged to perform a method according to 
Stewart discloses 24.    (Currently Amended) The computer software of claim 23 stored on a non-transitory computer readable medium. (see page 3, table 1, and paragraph 42-48)
25.    (Cancelled)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/         Primary Examiner, Art Unit 3668